DETAILED ACTION

1.	Claims 1, 3-13, and 16-19 are pending in the application.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
 

Response to Arguments
4.	Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive. 
.



Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1, 3-13, and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (Sumbul et al)(hereafter Sumbul)(US Pub. 2019/0043560).
Sumbul was cited in the previous office action dated 11/04/2020.

8.	As to claim 1, Sumbul discloses a system for performing multiply-accumulate operations on binary numbers (abstract MAC operation), comprising: 
an array of memory cells arranged in columns and rows (fig. 4 and 5 arrays), such that memory cells in each row of the array is interconnected by a respective wordline and each column of the array is interconnected by a respective bitline, where a multiplicand is a binary number comprised of multiple bits and stored across a group of memory cells in the array, such that the value of each bit in the binary number is stored in a different memory cell within the group of memory cells ([0027]-[0028] and [0036]-[0042] storing in the different memory cells);
        A driver circuit configured to generate a set of voltages, proportional to significance of the corresponding multiple bit of the multiplicand stored in the corresponding memory cell ([0030] and [0036]-[0037] varying voltage levels, wordline drivers, also using pulse width modulation); and


9.	As to claim 10, Sumbul discloses a system for performing multiply-accumulate operations on binary numbers (abstract MAC operation), comprising: 
an array of static random-access memory (SRAM) cells arranged in columns and rows (fig. 4 and 5 arrays and [0028] SRAM), such that memory cells in each row of the array is interconnected by a respective wordline and each column of the array is interconnected by a respective bitline, where a multiplicand is a binary number comprised of multiple bits and stored across a group of memory cells in the array such that the value of each bit in the binary number is stored in a different memory cell within the group of memory cells ([0027]-[0028] and [0036]-[0042] storing in the different memory cells); and 
each memory cell in a given group of memory cells is configured to receive an inputPage 4 of 10Appl. No. 16/204,153 Amdt. Dated 3/2/2021Reply to Office Action of 11/4/2020signal having a pulse width indicative of a multiplier and a drive voltage proportional to a corresponding significance of a corresponding bit position of bits of the multiplicand stored in corresponding memory cells in the group of memory cells on the corresponding wordlines, and each memory cell operates to output a product of the multiplier and the value of the bit stored in the given memory cell weighted by the 

10.	As to claims 3 and 11, Sumbul discloses wherein each memory cell is further defined as static random-access memory ([0028], SRAM).

11.	As to claims 4 and 12, Sumbul discloses wherein each memory cell in the array of memory cells includes a pair of access transistors in a stacked arrangement and a storage circuit configured to store a bit value, such that the magnitude of current drawn through the pair of access transistors is determined by magnitude of voltage on the respective wordline and value of the bit stored in the storage circuit (fig. 1B and 1C and [0028]).

12.	As to claims 5 and 13, Sumbul discloses wherein a gate terminal of one access transistor in the pair of access transistors is electrically coupled to the respective wordline and a gate terminal of the other access transistor in the pair of access transistors is electrically coupled to the storage circuit ([0043] and [0047]-[0048]).

13.	As to claims 6, Sumbul discloses wherein the driver circuit is further defined as a current mirror ([0030] and [0036]-[0037]).

As to claims 7 and 19, Sumbul discloses a reference clock source that generates a clock signal; and a delay-locked loop configured to receive the clock signal and operates to generate the input signal with pulses having a duration that are a fraction of the clock cycle of the clock signal ([0026] and [0065]).

15.	As to claims 8 and 16, Sumbul discloses one or more analog-to-digital converters, wherein an analog-to-digital converter is electrically coupled to a bitline and implements a dual-ramp single slope conversion method ([0036]).

16.	As to claims 9 and 17, Sumbul discloses to solve partial differential equations using a residual form ([0029]). 

17.	As to claim 18, the claim is rejected for similar reasons as claims 1 and 6 above.

Conclusion

18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pub. 2004/0196717 – Related to a method for operating memory cells in each row of the memory cell arrays such that the update events of neighboring memory cells are decorrelated in time. The pixels corresponding to the memory cells are also 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182